      Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 1 of 84




                             UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF TEXAS
                                  (HOUSTON DIVISION)

LINDSAYCA USA, INC., a Texas corporation,                   CASE NO. ______________________

                       Plaintiff,

vs.

PETROLEOS DE VENEZUELA, S.A., a Venezuelan entity,
PDVSA SERVICES, INC., a Delaware corporation,
and
BARIVEN, S.A., a Venezuelan entity,

                  Defendants.
_____________________________________/

                                 COMPLAINT FOR DAMAGES

       COMES NOW the Plaintiff, LINDSAYCA USA, INC., a Texas corporation, (hereinafter

referred to as “Lindsayca”), by and through its undersigned counsel, and presents herewith, its

Complaint for Damages against Defendants, PETROLEOS DE VENEZUELA, S.A., a

Bolivarian Republic of Venezuela entity (hereinafter referred to as “PDVSA"), PDVSA

SERVICES, INC., a Delaware corporation (hereinafter referred to as “PSI"), and BARIVEN,

S.A., a Bolivarian Republic of Venezuela entity (hereinafter referred to as “BARIVEN"), and

states as follows:

                                    JURISDICTION AND VENUE

       1.      Subject matter jurisdiction of this Court is supported by 28 U.S.C §1332(a), in

that the Plaintiff and Defendants have full diversity, being that the parties are citizens of different

states and foreign nations, and the matter in controversy exceeds the sum or value of $75,000.00,

exclusive of interest and costs. Specifically, Plaintiff, LINDSAYCA, is a Texas corporation;
      Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 2 of 84




Defendant, PDVSA, is a Venezuelan entity; Defendant, PSI, is a Delaware corporation, and

Defendant, BARIVEN, is a Venezuelan entity.

         2.    This Court has personal jurisdiction over Defendant PSI because it is a resident of

Texas and the Southern District of Texas, and maintains a principal place of business in Houston,

Texas.

         3.    This Court has personal jurisdiction over Defendants Bariven and PDVSA because

they contract by mail or otherwise with PSI to perform contracts in whole or in part in Texas, on

PDVSA's behalf. Upon information and belief, Defendants Bariven and PDVSA recruit Texas

residents through their subsidiary, PSI, for employment in Texas and outside of this state.

         4.    On their own and through their subsidiary, PSI, Defendants Bariven and PDVSA

conduct business in Texas on a regular, continuous, and systematic basis and purposely avail

themselves of the benefits and protections of Texas law. Defendants, Bariven and PDVSA, have

conducted business for years with their subsidiary, PSI, in Texas, including in Harris County,

Texas. Defendants, Bariven and PDVSA, on information and belief, are operating with PSI in a

joint venture to regularly and systematically procure and order goods and services in Texas, among

other states. This Court has personal jurisdiction over Defendants Bariven and PDVSA because

they have sufficient minimum contacts with Texas such that the assertion of jurisdiction will not

offend traditional notions of fair play and substantial justice.

         5.    On behalf of PDVSA, Bariven and PSI entered into contracts with Plaintiff that

were to be performed, in whole or in part, in Texas. Specifically, Bariven and PSI entered into

contracts with Plaintiff for the provision of equipment to be supplied in Houston, Texas. After

Plaintiff delivered the equipment to the Defendants in Houston, Texas, the Defendants then

shipped the equipment to Venezuela. Defendants Bariven and PDVSA were the ultimate


                                                  2
      Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 3 of 84




beneficiaries and end-users of the equipment. In addition, Defendants Bariven and PSI required

Plaintiff to deliver invoices to PSI's principal office in Harris County, Texas, and PSI was to wire

payment from its principal office in Harris County, Texas, to Plaintiff's bank account in Houston,

Texas.

          6.     Pursuant to 28 U.S.C. §1605(a)(l), Defendant Bariven is not immune from the

jurisdiction of the courts of the United States or of this State, as Defendant Bariven waived its

immunity by contractually consenting to the exclusive jurisdiction in the state and federal courts

of Harris County, Texas for all disputes arising out of the purchase orders contracts at issue in this

action.

          7.     Pursuant to 28 U.S.C. §1605(a)(2), Defendants Bariven and PDVSA are not

immune from the jurisdiction of the courts of the United States, or of this State, as this action is

based upon a commercial activity carried on in the United States or upon an act outside the United

States in connection with a commercial activity outside of the United States that caused a direct

effect in the United States.

          8.     Venue of this action is proper pursuant to 28 U.S.C.A. §1391 inasmuch as a

substantial part of the events or omissions giving rise to the claim occurred within this district and

a defendant is subject to the court's personal jurisdiction with respect to this action.

          Specifically, venue is proper in this Court over Defendant PSI pursuant to 28 U.S.C. §1391

and Tex. Civ. Prac. & Rem. Code §15.002(a)(I) because all or a substantial part of the acts or

omissions giving rise to Plaintiff's claims occurred within the Southern District of Texas and Harris

County, Texas. PSI issued four (4) purchase orders within the Southern District of Texas and

Harris County, Texas, with payment to be made by PSI from its principal office in Harris County,

Texas. Venue is also proper in this Court pursuant to 28 U.S.C.A. §1391 and Tex. Civ. Prac. &


                                                   3
      Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 4 of 84




Rem. Code §15.002(a)(3) because PSI's principal office is located within the Southern District of

Texas and Harris County, Texas.

       9.      Venue is proper in this Court over Defendants Bariven and PSI because they

contractually consented to venue in the state and federal courts of Harris County, Texas for all

disputes arising out of the purchase orders.

       10.     Venue is proper for all Defendants under 28 U.S.C.A. §1391 and Tex. Civ. Prac. &

Rem. Code §15.005 because venue is proper against at least one defendant and all claims or actions

in this Complaint arise out of the same transaction, occurrence, or series of transactions or

occurrences.

       11.     Venue is also proper under 28 U.S.C.A. §1391 and Tex. Civ. Prac. & Rem. Code §

15.035(a) because the parties' contracts required performance of obligations in the Southern

District of Texas and this county. Specifically, the parties' contracts required that invoices be

delivered to PSI's principal office in Houston, Harris County, Texas, that Plaintiff deliver

equipment pursuant to the contracts in Houston, Harris County, Texas, and that the payment of

Plaintiffs invoices would be issued from PSI's office in Houston, Harris County, Texas.

                                               PARTIES

       12.     Plaintiff, Lindsayca USA, Inc., is a Texas corporation, with its principal place of

business located in Houston, Texas.

       13.     Defendant, Petroleos De Venezuela, S.A., is an entity existing under the laws of

Bolivarian Republic of Venezuela. Pursuant to Tex. Civ. Prac. & Rem. Code § 17.044, the Texas

Secretary of State is an agent for service of process on a nonresident who engages in business in

Texas, but does not maintain a regular place of business in Texas or a designated agent for service

of process in any proceeding that arises out of business conducted in Texas and to which the


                                                  4
      Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 5 of 84




nonresident is a party. PDVSA conducts business in Texas through its wholly-owned subsidiary

and joint venture partner, PSI, but does not maintain a regular place of business or a designated

agent for service of process. This dispute arises out of business conducted in Texas and to which

PDVSA is a party.

       In the alternative, or in conjunction with service on PDVSA through the Texas Secretary

of State, PDVSA may be served with process at its principal place of business pursuant to "The

Convention on the Service Abroad of Judicial and Extrajudicial Documents in Civil or Commercial

Matters" (the "Hague Service Convention"), to which Venezuela is a signatory. PDVSA is an

agency or instrumentality of a foreign state as defined in 28 U.S.C. §1603(b). Specifically,

PDVSA is organized and existing by virtue of the laws of Venezuela. PDVSA maintains its

principal place of business at Aveajda Libertador con calle El Empalme, Complejo MinPetroleo -

PDVSA, La Campina, Caracas, Venezuela. Under 28 U.S.C. §1608(b)(2), PDVSA may be served

with process pursuant to the Hague Service Convention.

       14.     Defendant, PDVSA Services, Inc., is a Delaware corporation with its principal

place of business located at 1293 Eldridge Parkway, Houston, Texas, 77077. PSI may be served

with process by serving its registered agent, CT Corporation System, 1999 Bryan Street, Suite 900,

Dallas, Texas, 75201-3136.

       15.     Defendant, Bariven S.A., is an entity existing under the laws of Venezuela. Bariven

previously designated an agent for service in Texas, but the designation has since lapsed. Under

Tex. Bus. Orgs. Code § 5.251(1), the Texas Secretary of State is an entity's agent for service of

process for a foreign filing entity that fails to appoint or maintain a registered agent in Texas. The

Texas Secretary of State is also an agent of an entity for service of process if an entity is a foreign

filing entity that transacts business in Texas without being registered, as required under Chapter 9


                                                  5
      Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 6 of 84




of the Texas Business Organizations Code. Tex. Bus. Orgs. Code § 5.251(2)(B). Bariven is a

foreign filing entity that transacts business in Texas without being registered as required, and

Bariven has failed to appoint or maintain a registered agent in Texas. Thus, service of process can

be effectuated on the Texas Secretary of State as Bariven's agent for service of process.         In

addition, the Texas Secretary of State is an agent for service of process on a nonresident who

engages in business in Texas, but does not maintain a regular place of business in Texas or a

designated agent for service of process in any proceeding that arises out of business conducted in

Texas and to which the nonresident is a party. Tex. Civ. Prac. & Rem. Code § 17.044. Bariven

conducts business in Texas through its wholly-owned subsidiary and joint venture partner, PSI,

but does not maintain a regular place of business or a designated agent for service of process. This

dispute arises out of business conducted in Texas and to which Bariven is a party.

         In the alternative, or in conjunction with service on Bariven through the Texas Secretary

of State, Bariven may be served with process at its principal place of business pursuant to the

Hague Service Convention. Bariven is an agency or instrumentality of a foreign state as defined

in 28 U.S.C. §1603(b). Specifically, Bariven is organized and existing by virtue of the laws of

Venezuela. Bariven maintains its principal place of business at Avenida Libertador, Edificio

PDVSA Torre Este, Piso 6, Urbanizacion La Campina, Caracas, Venezuela. Under 28 U.S.C.

§ 1608(b)(2), Bariven may be served with process pursuant to the Hague Service Convention.

                                  GENERAL ALLEGATIONS

         16.    Lindsayca is an international business located in Houston, Texas, that supplies

goods and services to the oil, gas, petrochemical, and power industries, to customers around the

world.

         17.    This case stems from the purchase of oil and gas equipment and/or services by the


                                                 6
      Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 7 of 84




Bolivarian Republic of Venezuela state-run oil company, PDVSA, from Lindsayca.

       18.     During 2013 and 2014, Lindsayca sold equipment and services in multiple

shipments to PDVSA pursuant to Purchase Orders and Invoices to update or replace processing

equipment and parts in its oil producing operating facilities in Venezuela (the "Equipment and

Services").

       In many cases, the equipment was manufactured on demand subject to very precise codes

and specifications, or required special metals, alloys, or coatings in its manufacture. Lindsayca

assisted PDVSA with the installation of the equipment at its refineries. In addition, Lindsayca

assisted PDVSA's technical personnel in searching for alternatives to substitute obsolete materials

that are no longer produced in modern iron mills and in adapting existing equipment to new

industry standards.

A. Defendants Issue Purchase Orders to Lindsayca and Lindsayca issued its Invoices.

       19.     PSI and Bariven are wholly-owned subsidiaries and/or under the control of PDVSA

and function as the commercial procuring arms of the Venezuelan government and of PDVSA.

PSI is the international purchasing agent for Bariven and it is directly owned and controlled by

Bariven, and ultimately, PDVSA.

       20.     Bariven is primarily responsible for procuring materials and equipment outside of

Venezuela, including in the United States, to support the exploration, production and refining

activities of PDVSA in Venezuela. Bariven has a long history of doing substantial business in the

United States, and its annual purchases are in the hundreds of millions of U.S. dollars.

       21.     During 2013 and 2014, through its international purchasing agents and joint venture

partners, PSI and Bariven, PDVSA placed nine (9) separate purchase orders reflected in six (6)




                                                 7
      Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 8 of 84




separate invoices, however only four (4) of those invoices are the subject of this litigation, since

the others have been resolved.

       Specifically, the amounts due and owing upon the outstanding invoices pertaining to the

purchase orders for the supply of Equipment and Services are as follows: (Copies of the four (4)

invoices and their respective purchase orders are attached hereto as follows:

               Invoice                Date           Amount Due

               Invoice No. 1673       3/21/13        $107,106.60      (Composite Exhibit “A”)

               Invoice No. 1712       7/31/13        $26,786.28       (Composite Exhibit “B”)

               Invoice No. 1724       11/12/13       $755,866.70      (Composite Exhibit “C”)

               Invoice No. 1741       1/14/14        $3,248,465.66 (Composite Exhibit “D”)

               Total ………………………………. $4,138,225.24

       22.     The invoices provide for the delivery of the equipment to take place in Houston,

Harris County, Texas. The agreed payment terms were that each invoice was due thirty (30) days

from the date each invoice was issued. The equipment was to be delivered, and was in-fact

delivered, to Clover International, Inc. at 15700 International Plaza Dr., Houston, TX 77032 or

14134 Vickery Dr., Houston, TX 77032, and on one occasion, to DHL Global Forwarding, as

directed by the terms and conditions of the agreement.

       23.     Notwithstanding having received the equipment and services on time and according

to specifications and Defendants never challenging any of the specifications of the equipment, PSI

defaulted in its payment obligations to Lindsayca. Even after PSI started falling behind in its

payment obligations, Lindsayca continued its procurement services to PDVSA as a show of

goodwill to continue its commercial relationship with Defendants.




                                                 8
      Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 9 of 84




        24.    PSI and Bariven instructed that all invoices for the equipment should be sent to

PSI's principal office located in Houston, Texas. According to the Purchase Orders "Invoice

Preparation and Distribution" instructions were that "Seller will send invoices to: "PDVSA

Services Inc., Att' n: Accounts Payable, P.O. Box 4403, Houston, Texas 77210-4403" (contact

name, phone number and fax included.)

        25.    Payment terms were stated on the cover of each of the Purchase Orders, as "net 30

days." Additionally, the "General Invoicing Instructions" provided that standard invoice

processing consisted of "upon delivery in accordance with PO delivery terms, 100% net 30 days

after receipt and approval of invoice, unless otherwise specified in this Purchase Order."

        26.    According to the "General Invoicing Instructions" contained in the Purchase

Orders, "All payments are processed via "ACH'' (Automatic Clearinghouse) electronic funds

transfer."

        27.    All Equipment and Services were delivered per the instructions of PSI and Bariven

on time and in compliance with all specifications.

        28.    PDVSA has made no payments on the four (4) invoices listed above, so their

respective principal amount remains due and outstanding in-full with accruing interest as of the

date each invoice became due and payable.

        29.    After due notice, multiple communications, meetings and demand letters,

Lindsayca remains unpaid of the total principal amount of $4,138,225.24 plus accrued interest.

This sum is owed by PSI as Purchasing Agent and Bariven who took possession of the equipment,

and PDVSA as the ultimate user and beneficiary of the equipment and services which was

delivered and accepted per the purchase orders in Houston, Texas. Bariven and PSI took full




                                                 9
     Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 10 of 84




possession and title to the equipment at the point of delivery in Houston, Texas. On information

and belief, the equipment is now being used by PDVSA in its refinery facilities in Venezuela.

B. Acknowledgement of Debt by Defendants.

        30.       Defendants have acknowledged the debt owed to Lindsayca on more than one

occasion in communications exchanged between Lindsayca and the Defendants. (Attached hereto

as Composite Exhibit “E” is correspondence from Lindsayca to the Defendants dated February 6,

2017 and January 14, 2018 advising that the above four (4) invoices remain due and payable.)

(Attached hereto as Exhibit “F” is correspondence from the Defendants to Lindsayca dated March

8, 2017 acknowledging the debt represented by the subject four (4) invoices.)

        31.       Efforts to pursue payment from Defendants have caused Lindsayca to devote

significant time and resources during the course of several years. Lindsayca now seeks assistance

from the court to recover the unpaid and owing amounts for the supply of equipment and services

to Defendants, along with reasonable and necessary attorneys' fees, pre-judgment and post-

judgment interest, and costs as allowed by 1aw.

                                         COUNT I
                            (ACTION FOR BREACH OF CONTRACT)
                                (AGAINST ALL DEFENDANTS)

        Plaintiff, LINDSAYCA USA, INC., realleges, reavers and incorporates by reference

Paragraphs 1 through 31, inclusive, of this Complaint as if set forth fully herein.

        32.       All conditions precedent to the filing of the within action for Breach of Contract have

been fulfilled.

        33.       PSl, as an agent and joint venture partner of Bariven, entered into the subject

purchase orders with Lindsayca for the sale of equipment and services to PDVSA as described in

and as evidenced by the four (4) subject invoices.


                                                    10
     Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 11 of 84




       34.     Under the Purchase Orders, the equipment and services would be delivered from

Lindsayca to Bariven and PSI in Houston, Texas, invoices would be billed to PSI in Houston,

Texas, and invoices would be copied to Bariven in Houston, Texas.

       35.     The Purchase Orders created duties between all the parties. Lindsayca agreed to sell

the equipment and services to Defendants. In exchange for the products, Defendants had a duty

to pay Lindsayca a total sum $4,138,225.24 dollars. Under the Purchase Orders' Terms and

Conditions as well as the Invoices, payment was to be deposited into Lindsayca’s bank account

with Compass Bank in Houston, Texas, within thirty (30) days of receiving invoices from

Lindsayca.

       36.     The Defendants have made no payments upon the subject four (4) invoices and all

balances reflected therein remain past due and outstanding.

       37.     By failing to pay the invoices, the Defendants breached material duties under the

purchase orders and invoices.

       38.     By way of correspondence dated March 8, 2017, Defendants acknowledged the

debt and created an undertaking to reaffirm the debt. (Exhibit “F.”)

       39.     As a direct and proximate result of the Defendants’ breach of contract, Plaintiff has

incurred direct, indirect, consequential, special, and incidental damages. These damages were the

foreseeable and expected consequences of the Defendants’ breach of contract.

       40.     As a direct and proximate result of the breach of contract committed by the

Defendants, Plaintiff has been required to retain the services of George J. Vila, P.A. with regard

to this matter, and has incurred attorney’s fees and costs of this proceeding. Such attorney’s fees

and costs are necessary and have been incurred as a result of the Defendants’ breach of contract.




                                                11
     Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 12 of 84




        WHEREFORE, the Plaintiff, LINDSAYCA USA, INC., demands judgment for all

recoverable direct, indirect, consequential, special, and incidental damages against the Defendants;

pre-judgment interest as allowed by law; post-judgment interest as allowed by law; attorney’s fees

and costs of this proceeding through trial pursuant to Chapter 38 of the Texas Civil Practice &

Remedies Code and through all appeals of this matter, and further relief, in equity or in law, general

or special, to which Lindsayca may show itself to be justly entitled. Plaintiff further demands trial

by jury as to all issues triable as of right.

                                         COUNT II
                               (ACTION FOR QUANTUM MERUIT)
                                 (AGAINST ALL DEFENDANTS)

        Plaintiff, LINDSAYCA USA, INC., realleges, reavers and incorporates by reference

Paragraphs 1 through 31, inclusive, of this Complaint as if set forth fully herein.

        41.     Upon assurances that Defendants would pay outstanding amounts on the subject

four (4) invoices, Defendants induced Lindsayca to continue delivering equipment and services

for ultimate shipment to PDVSA.

        42.     Lindsayca seeks to recover payment for the equipment and services that were

delivered to Defendants.

        43.     The equipment and services were accepted by the Defendants, which, on

information and belief, are presently in use by Defendants, or were in use by Defendants, with the

expectation that they would pay for said equipment and services.

        44.     Defendants would be unjustly enriched if they do not pay for the equipment and

goods they received.

        45.     As a direct and proximate result of the Defendants’ unjust and inequitable conduct,

Plaintiff has incurred direct, indirect, consequential, special, and incidental damages. These


                                                  12
     Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 13 of 84




damages were the foreseeable and expected consequences of the Defendants’ unjust and

inequitable conduct.

        46.     As a direct and proximate result of the unjust and inequitable conduct committed

by the Defendants, Plaintiff has been required to retain the services of George J. Vila, P.A. with

regard to this matter, and has incurred attorney’s fees and costs of this proceeding. Such attorney’s

fees and costs are necessary and have been incurred as a result of the Defendants’ unjust and

inequitable conduct.

        WHEREFORE, the Plaintiff, LINDSAYCA USA, INC., demands judgment for all

recoverable direct, indirect, consequential, special, and incidental damages against the Defendants;

pre-judgment interest as allowed by law; post-judgment interest as allowed by law; attorney’s fees

and costs of this proceeding through trial pursuant to Chapter 38 of the Texas Civil Practice &

Remedies Code and through all appeals of this matter, and further relief, in equity or in law, general

or special, to which Lindsayca may show itself to be justly entitled. Plaintiff further demands trial

by jury as to all issues triable as of right.

                          JOINT LIABILITY OF THE DEFENDANTS

        Plaintiff, LINDSAYCA USA, INC., realleges, reavers and incorporates by reference

Paragraphs 1 through 46, inclusive, of this Complaint as if set forth fully herein.

        47.     Defendants had an agreement among each other to procure materials and equipment

needed to support the exploration, production and refining activities of PDVSA in Venezuela.

        48.     Defendants had a community of interest in their venture to procure these materials

and equipment. Defendants agreed to share profits and losses, and had a mutual right of control

or management of their venture.




                                                  13
     Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 14 of 84




        49.     Thus, Defendants are in a joint venture with each other for procuring materials and

equipment needed to support the exploration, production and refining activities of PDVSA in

Venezuela, and are consequently jointly and severally liable for the joint venture's debts and

obligations, including the claims made in this lawsuit.

        WHEREFORE, the Plaintiff, LINDSAYCA USA, INC., prays that this Honorable Court

impose joint and several liability for the joint venture's debts and obligations, including all claims

set forth in this Complaint.

                                    ALTER-EGO LIABILITY

        Plaintiff, LINDSAYCA USA, INC., realleges, reavers and incorporates by reference

Paragraphs 1 through 46, inclusive, of this Complaint as if set forth fully herein.

        50.     Plaintiff alleges that Defendants PSI and Bariven are the alter egos of PDVSA.

        51.     PSI and Bariven were organized and operated as mere tools or business conduits of

PDVSA, in complete disregard of their corporate form.

        52.     PDVSA has a financial interest in Bariven. Bariven is a wholly-owned subsidiary

of PDVSA whose primary purpose is to procure materials and equipment required for PDVSA's

operations.

/;      53.     PDVSA has a financial interest in PSI.           PSI is ultimately a wholly-owned

procurement subsidiary of PDVSA based in Houston, Texas, that is primarily responsible for

international purchasing on behalf of PDVSA.

        54.     PDVSA dominates and controls PSI and Bariven to such an extent that PSI and

Bariven are the alter egos of PDVSA.




                                                  14
     Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 15 of 84




        55.    At all relevant times, there was such a unity between PDVSA, PSI, and Bariven,

that their separateness has ceased to exist and not holding them jointly liable would result in an

injustice.

        56.    PSI and Bariven were utilized by PDVSA in such a manner to cause financial losses

to Plaintiff for the direct benefit of PDVSA. Accordingly, Plaintiff requests the Court to disregard

the corporate form and pierce the corporate veil to hold PDVSA jointly and severally liable for the

obligations of PSI and Bariven.

                          NOTICE RE CONDITIONS PRECEDENT

        57.    All conditions precedent necessary to maintain the actions set forth in this

Complaint for Damages have occurred and have been performed.


Dated: December 30, 2020                             Respectfully submitted,

                                                     GEORGE J. VILA, Esq.
                                                     201 Alhambra Circle, Suite 702
                                                     Coral Gables, Florida 33134
                                                     Office: (305) 445-2540
                                                     E-mail: gvila@gjvpa.com
                                                     (Counsel for Plaintiff, Lindsayca USA, Inc.)

                                                     By: /s/ George J. Vila
                                                         GEORGE J. VILA, Esq.
                                                         (Florida Bar No. 141704)




                                                15
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 16 of 84




                 Composite Exhibit “A”
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 17 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 18 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 19 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 20 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 21 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 22 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 23 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 24 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 25 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 26 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 27 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 28 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 29 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 30 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 31 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 32 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 33 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 34 of 84




                 Composite Exhibit “B”
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 35 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 36 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 37 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 38 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 39 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 40 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 41 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 42 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 43 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 44 of 84




                 Composite Exhibit “C”
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 45 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 46 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 47 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 48 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 49 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 50 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 51 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 52 of 84




                 Composite Exhibit “D”
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 53 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 54 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 55 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 56 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 57 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 58 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 59 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 60 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 61 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 62 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 63 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 64 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 65 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 66 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 67 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 68 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 69 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 70 of 84




                 Composite Exhibit “E”
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 71 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 72 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 73 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 74 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 75 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 76 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 77 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 78 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 79 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 80 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 81 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 82 of 84
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 83 of 84




                         Exhibit “F”
Case 4:21-cv-00037 Document 1 Filed on 01/06/21 in TXSD Page 84 of 84
